      Case 5:19-cv-00184-TBR Document 1 Filed 11/27/19 Page 1 of 4 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                       AT PADUCAH
                                 (FILED ELECTRONICALLY)


                   5:19-cv-184-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                              PLAINTIFF

vs.

CHERYL FENNEL                                                                     DEFENDANTS
587 Fern Circle
Calvert City, KY 42029

ASSET ACCEPTANCE LLC
SERVE: MIDLAND CREDIT MANAGEMENT, INC.
C/O CANON BUSINESS PROCESS SERVICES
Registered Agent
312 South 4th Street
Suite 724
Louisville, KY 40202

                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the Note”) executed for value on August

15, 2002 by Cheryl Fennel (“the Borrower”). The principal amount of the Note was

$46,200.00, bearing interest at the rate of 6.75 percent per annum, and payable in monthly

installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.
   Case 5:19-cv-00184-TBR Document 1 Filed 11/27/19 Page 2 of 4 PageID #: 2




       4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) dated August 15

2002, and recorded in Mortgage Book 424, Page 530, in the Office of the Clerk of Marshall

County, Kentucky. Through the Mortgage, the Borrower, unmarried, granted RHS a first

mortgage lien against the real property including all improvements, fixtures and appurtenances

thereto at 587 Fern Circle, Calvert City, Marshall County, Kentucky (the “Property”) and

described in more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and

incorporated by reference as if set forth fully herein.

       5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to them by RHS. A copy of the Subsidy Repayment Agreement

is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       6.      The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.

       7.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default, acceleration of the loan, intent to proceed with foreclosure, and her

opportunity for administrative review.

       8.      In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       9.      The unpaid principal balance on the Note is $32,447.44 with accrued interest of

$4,842.53 through July 1, 2019, plus subsidy reimbursements owed of $17,950.38, late charges

in the amount of $133.80, and fees assessed of $2,832.68, for a total unpaid balance of
                                                  2
   Case 5:19-cv-00184-TBR Document 1 Filed 11/27/19 Page 3 of 4 PageID #: 3




$58,206.83 as of July 1, 2019. Interest is accruing on the unpaid principal balance at the rate of

$6.495 per day after July 1, 2019.

       10.       The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       11.       Defendant Asset Acceptance, LLC may claim an interest in the Property by

virtue of a Judgment Lien recorded on December 9, 2014, in Encumbrance Book 72, Page 284 in

the Marshall County Clerk's Office. A copy of the Judgment Lien is attached as Exhibit D and

incorporated by reference as if set forth fully herein. The interest of this Defendant is inferior in

rank and subordinate in priority to the first mortgage lien on the Property in favor of RHS, and

the Plaintiff calls upon this Defendant to come forth and assert its interest in or claim upon the

Property, if any, and offer proof thereof, or be forever barred.

       12.       There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.        Judgment against the interests of the Defendants in the Property in the principal

amount of $32,447.44, plus $4,842.53 in interest as of July 1, 2019, $17,950.38 in subsidy

reimbursements, late charges in the amount of $133.80, and fees assessed of $2,832.68, for a

total unpaid balance due of $58,206.83 as of July 1, 2019, with interest accruing at the daily rate

of $6.495 from July 1, 2019, until the date of entry of judgment, and interest thereafter according

to law, plus any additional costs, disbursements and expenses advanced by the United States;

       b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;


                                                   3
   Case 5:19-cv-00184-TBR Document 1 Filed 11/27/19 Page 4 of 4 PageID #: 4




        c.        That the United States' lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,

but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.


                                                UNITED STATES OF AMERICA

                                                RUSSELL M. COLEMAN
                                                United States Attorney


                                                s/ William F. Campbell
                                                William F. Campbell
                                                Katherine A. Bell
                                                Assistant United States Attorneys
                                                717 West Broadway
                                                Louisville, Kentucky 40202
                                                Phone: 502/582-5911
                                                Fax: 502/625-7110
                                                bill.campbell@usdoj.gov
                                                Katherine.bell@usdoj.gov




                                                   4
        Case 5:19-cv-00184-TBR Document 1-1 Filed 11/27/19 Page 1 of 3 PageID #: 5

USDA-RHS
Form FmHA 1 940-16
(Rev. 10-96)




                                                        PROMISSORY NOTE

Type of Loan secnoN 502                                                                 Loan No.

Date:    August 15

                                                       587 Fern Circle
                                                                (Property Addressl

                             _c_al_v_er_t___
                                           C1....
                                             • t.._Y_ _ _ _ ,   M11rshal l           Kentucky
                                    (City or Town)                       (County)          !State)



BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
States of America, acting through the Rural Housing Service (and its successors)("Government") $ 46 200.00
(this amount is called "principal"), plus interest.

INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will
pay interest at a yearly rate of 6.750   %.The interest rate required by this section is the rate I will pay both before
and after any default described below.

PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

0    I. Principal and interest payments shall be temporarily deferred. The interest accrued to                  , _ __
shall be added to the principal. The new principal and later accrued interest shall be payable in                 regular
amortized installments on the date indicated in the box below. I authorize the Government to enter the amount of
such new principal here: $                         , and the amount of such regular installments in the box below when
such amounts have been determined. I agree to pay principal and interest in installments as indicated in the box below.

 GJ II. Payments shall not be deferred. I agree to pay principal and interest in......;:.;39'""'6_ _ _ installments as indicated in
the box below.

I will pay principal and interest by making a payment every month.
I will make my monthly payment on the~day of each month beginning on Septenber 15 , 2002 and continuing
for 395     months. I will make these payments every month until I have paid all of the principal and interest and any
other charges described below that I may owe under this note. My monthly payments will be applied to interest
before principal. If on Aygust 15        . ~ , I still owe amounts under this note, I will pay those amounts in full on
that date, which is called the "maturity date."
My monthly payment will be $._2_91_._so_ _ _ _ _ _ • I will make my monthly payment at the post office
 address noted on my bil I iaa statement                           or a different place if required by the Government.

PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the
type of loan indicated in the "Type of loan" block at the top of this note. This note shall be subject to the present
regulations of the Government and to its future regulations not inconsistent with the express provisions of this note.

                                                                         1                                     GOVERNMENT
                                                                                                                 EXHIBIT
                                                                                                                     A
      Case 5:19-cv-00184-TBR Document 1-1 Filed 11/27/19 Page 2 of 3 PageID #: 6

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of .;.;15~--
days after the date it is due, I will pay a late charge. The amount of the charge will be 4.0oo          percent of my
overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

     I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will
use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial
prepayment, there will be no changes in the due date or in the amount of my monthly payment unless the Government
agrees in writing to those changes. Prepayments will be applied to my loan in accordance with the Government's
regulations and accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION . I certffy to the Government that I am unable to obtain sufficient credit from
other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is ( 1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or
(3) is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the
entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately
pay off the entire toan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount
to pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502
of the Housing Act of 1949 to compensate for my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of payment
assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The prov1s1ons of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain
date, the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I
owe, and any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when
I am in default, the Government does not require me to pay immediately as describe in the preceding sentence, the
Government will still have the right to do so if I am in default at a later date. If the Government has required me to
immediately pay in full as described above, the Government will have the right to be paid back by me for all of its
costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
include, for example, reasonable attorney's fees.




                                                            2
                                                                                           Account# 0016794794
                Case 5:19-cv-00184-TBR Document 1-1 Filed 11/27/19 Page 3 of 3 PageID #: 7

       l'JOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will
       be given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different
       address if I give the Government a notice of my different address. Any notice that must be given to the Government
.;·    will be given by mailing it by first class mail to the Government at USOA / Rural Housing service, clo cust0111er
       s~rvice Branch, P.O. Box 66889, st. Louis, MO 63166                      , or at a different address if I am given a notice of
       that different address.

       OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
       personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
       Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
       may enforce its rights under this note against each person individually or against all of us together. This means that
       any one of us may be requ,ired to pay all of the amounts owed under this note. The term •sorrower" shall refer to
       each person ~igning this note.

       WAIVERS. I and ariy other person who has obligations under this note waive the rights of presentment and notice of.
       dishonor. "Presentment· ·means the right to require the Government to demand payment of. amounts due. ·Notice of
       dishonor" means the right to require the Government to give notice to other persons that amounts due have not been
       paid.      :

       WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan application
       may result in the termination of program assistance currently being received, and the denial of future federal
       assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


      Che~/J!!}erR                      g                     Seal                              Borrower                       Seal

       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ seal                       _______________________ Seal
                             Borrower                                                           Borrower




                                                             RECORD OF ADVANCES
               . AMOUNT               DATE                   AMOUNT              DATE                 AMOUNT            DATE
       (l)   $46. 200. 00          8/15/02           (8)   $                                    (15) $
       (2) $                                         (9)   $                                    (16)      $
       (3) $                                        (10)   $                                    (17} $
       (4) $                                        (11)   $                                    (18) $
       (S) $                                        (12) $                                      (19)      S
       (6) $                                        (13) $                                      (20) S
       (7) $                                        (14) $                                      (21) $
                                                                                     TutAL l 4{),:!UU.uu




                                                                                         ACCOLl'\t   #:




                                                                      3
   Case 5:19-cv-00184-TBR Document 1-2 Filed 11/27/19 Page 1 of 6 PageID #: 8




                                                      Space Above This Lioe For Recording DoloJ
   Form RD 3550-14 KY                                                                                       Form Approved
   (8-99)                                                                                                  0MB No. 0575-0172
                                              United States Department of Agriculture
                                                         Rural Housing Service

                                          MORTGAGE FOR KENTUCKY
                                                  AUGUST 15
   THIS MORTGAGE ("Security Instrument") is made on                                                        , 2002.     [Datej
   Themortgagor is           CHERYL FENNEL, unmarried
                                                                                                                            ("Borrowt!r'').
   'Ibis Security Instrument is given to the United Stales of Amerit:a acting through the Rural Housing Service or successor ugency.
   l:niled States Department of Agriculture (II Lender"), whose address is Rural Housing Service, c/o Centralized Servicing Center.
   United States Department of Agriculture. P.O. Box 66889. St. Louis. Missouri 63166.

   Borrower is indebted to Lender under the following promissory notes and/or :issumption agreements (herein collcctivdy called
   "Note") which ha\'e been l"Xecuted or assumed by 13orrowcr and which provide for monthly payments, with the full debt. if 11ot
   paid earlier. due and payabk on the maturity date:

   Da11: of lnwumeot                                 Principnl Ain-0uni                           Maturity Date
   AUGUST 15, 2002                                   $46,200.00                                   AUGUST 15, 2035

   This Security Instrument secures 10 Lender: (a) the repayment of the debt evi<lcnced by the Note. with interest. and al! rcncwal:s.
   extensions and modifications {)fthc Note: (b) the payment of all other sums. with interest, advanced under parngraph 7 10 protect
   the property covl!red by this Security Instrument: (c) lhc perfonnancc of Borrower's covenants and agreements under this
   Security Instrument and the Note. ,md (d) the recapture ()f ,my payment assistance and subsidy which may be granted to the
   Borrower by the Lender pursuant to 42 U.S.C. §§ f472(g) or 1490a. For this purpose, Borro,\er does hereby mortgage. grant.
   and convey to Lender the following described property located in the County of
                Marshall                             . State of Kentucky
lot 5, Block 20, Calvert Heights Subdivision, Section II, a plat of which is recorded in
Plat Book 5, page 12, Slide 241, Marshall Cm.m.ty Court Clerk's Office.
Subject to the restrictions, reservations, easements, set-back lines, covenants, and
conditions as contained on the above referenced plat.
Being the same real e.state conveyed to Cheryl Fermel, i.mmarried by deed from Mary Ann Watson,
Executrix for Mary M. Armstrong Estate, dated August 15, 2002 of record in Deed Book _ _ ,
 Page. __ , Marshall County Clerk's Office.
   whichhastheaddressof     587 Fern Circle                     Calvert City
                                                     1suce1J                                               [City!
   Kentucky      42029           IZIPJ               ("Property Address");

        TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements.
   appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additiqns shall
   also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
   "Property."

       BORROWER COVENANTS that Borrower is lawfully scised of the estate hereby conwyed and h,is the right
   to grant and convey the Property and that the Prop1.:rty is unencumbered. except for encumbrances of record.

   According lo /he Paperwork. Reduction Act of 1995, no persons are required to respond to a collection of information unless it
   displays a valid 0,1,/8 control number. The valid 0MB control number for /his information co/{ection is 0575-0172. The time
   required to complete this information collection is estimated to average 15 minutes per response. including the time for
   reviewing instructions, searching existing da/a sources, gathering and maintaining the data needed, and compleJing and
   reviewing /he colleclion of information
                                                                                                                    Pagel of6

                                                                                                                                      GOVERNMENT
                                                                                                                                        EXHIBIT
                                                                                                                                              B
Case 5:19-cv-00184-TBR Document 1-2 Filed 11/27/19 Page 2 of 6 PageID #: 9




 Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
 encumbrances of record.

     THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
 with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
     UNlFORM COVENANTS. Borrower and Lender covenant and agree as follows:
       I. Payment of Principal and lntere.,;t; Prepnyment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
      2. Funds for Taxes and Insurance. Subj~ct to applicable law or to a written waiver by Lender, Borrnwer
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a} yearly laxes and assessments which may attain priority over this Security [nstrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on 1hc Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly tlood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not 10 exceed the maximum amount a lender for a
fede rally related mortgage loan may require for Borrower's escrow account under the federa l Real Estate Settlement
Procedures Act of 1974 as ameuded from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the ksser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applic:ible law.
      The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or ~ntity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charg~ Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying lhe
Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, Lmlcss applicab le law provides otherw ise. Unless an
agreement is mad..: or applicnblc law requires interest to be paid, Lender shall not be ~equ ired to pay Bon-ower any
interest or earnings on the Funds. Borrower and LenJer mny agree in writing, howe\'er, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds. showing credits
and debits to the Funds and the purpose for which ead1 deb it to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.
.      If the Funds held by Lender exceed the amounls permitted to be held by applicable law, Lender shall account co
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the funds
held by Lender at any time is not .~ufficient to pay the Escro\1 Items when due, Lender may so notify Borrower in
writing, and. in such case Borrower shall pay lo Lender the amounl necessary to make up the defo:icnry. Borrow-~1
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
      Upon payment in full of all sums secured by this Security Instrument. Lender shall promptly refund co
Borrower any Funds held by Lender. If Lender shall atquir<! or sdl th,· Prorerty after acct.:leration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lendc1 at tht' time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
      3. Application of Payments. Unless applicab le law or Lender's regulations provide otherwise. all payments
received by Lender under paragruphs I and 2 shall be applied in the following order of priority: (I) to advance:; for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragmph 2; (5) to late
charges and other fees and charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments. charges, fines and impositions attributable to the
Property which may attab priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these ob ligations i~ .the m;mner provided in pMagraph 2. or if not paid in that manner, Borrower
shall pay them on ti me dire<:tly to the person owed payment. Uorrower shall promplly fumi:.h to Lender all no1ices
of amounts to be paid under this paragraph. Ir Borrower makes these paym~n ts directly , Borrower shall prom ptly
li.1rnish to Lender receipts ev idencing the paymcms.
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in. legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten ( I 0) days of the giving of notice.

                                                                                                           Page 2 of6
Case 5:19-cv-00184-TBR Document 1-2 Filed 11/27/19 Page 3 of 6 PageID #: 10




        Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
  Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
  partial release or subordinatfon of this instrument or any other transaction affecting the property.
        5. Hazard or Property [nsurance. Borrower shall keep the improvements now existing or hereafter erected
  on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
  hazards, including t]oods or flooding, for which Lender rec1uires insurance. This insurance shall be maintained in
  the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
  Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
  coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
  pursuant to paragraph 7.
        AIi insurance policies and renewals shall be in a fonn acceptable to Lender and shall include a standard
  mortgagee clause. Lender shall have the right to hold the policies and renewals. ff Lender requires, Borrower shall
  promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
  prompt notice to 1he insurance carrier and Lender. Lender may make proof of loss if not made promptly by
  Borrower.
       Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
  repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
  lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
  insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
  any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
  notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect tbe insurance
  proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
  Instrument, whether or not then due. The thirty (30) day period wiJI begin when the notice is given.
       Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
  extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
  1'he payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
  and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
  sums secured by this Security Instrument immediately prior to the acquisition.
      6.    Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
  Leaseholds. Borrower shall not destroy, damage or impair the Property, aJlow the Property to deteriorate, or
  comm it waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
  by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
  be in default if any forfeiture action or proceeding, whether civil or criminaJ, is begun that in Lender's good faith
  judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
  rnstrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
  be dismissed with a ruling tha1, in Lender's good faith detennination, precludes forfeiture of the Borrower's interest
  in the Property or orher material impainnent of the lien created by this Security Instrument or Lender's security
  interest. Borrower shall also be in default if Borrower, during the loan application process gave materially false or
  inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
  connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
  comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
  title shall not merge unless Lender agrees to the merger in writing.
        7.    Protection of Lender's Rights in the Property. If Borrower fails to perform the cov.enants and
  agreements contained in this Security Instrument, or there is n legal proceeding that may significantly affect
  Lender's rights in the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to
  enforce laws or regulations), then Lender may do and pay for whatever is necessary to protect the value of the
  Property and Lender's rights in the Property. Lender's actions may include paying any sums secured by a lien which
  has priority over this Security lnslrument, appearing in court, paying reasonable attorneys' fees and entering on the
  Property to make repairs. Although Lender may take actio.n under this paragraph 7, Lender is not required to do so.
        Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Bo"rrower secured by
  this Security Instrument. Unless Borrower and Lender agree to other tenns of payment, these amounts shall bear
  interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
  to Borrower requesting payment.                                                                             ·
        8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
  responsible cooperative or private credit source, at reasonable rates and tenns for loans for similar purposes,
  Borrower will, upon the Lender's request, apply for and accept such loan in sufficient arriount to pay the note and
  any indebtedness secured hereby in full.
        9. Inspection . Lender or its agent may make reasonable entr.ies upon and inspections of the Property. Lender
  shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
        I0. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
  with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
  hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be

                                                                                                            Page 3 of6
Case 5:19-cv-00184-TBR Document 1-2 Filed 11/27/19 Page 4 of 6 PageID #: 11




  applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
   In the event of a partial taking ofthe Property in which the fa ir market value of the Property immediately before the
  taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
  taking, unless Borrower and Lender otherwise agree in writing, the sums secured by lhis Security Instrument shall
  be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
 secured immediately before the tak ing, divided by (b) the fair market value of the Property immediately before the
  taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in wnich the fair
  market value of the Property immediately before the taking is less than the amount of the sums secured hereby
  immediately before the takfog, unless Borrower and Lender otherwise agree in writing or unless applicable law
 otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
 sums are then due.
       If the Property is abandoned by Borrower, or if. after notice by Lender to Borrower that the condemnor offers
  to make an award or settle a claim for damages. Borrower fails to respond to Lender within thirty (30) days after the
 date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
 repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
 and Borrower otherwise agree in writing, any application of proceeds to principaJ shall not extend or postpone the
 due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
       11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
 modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
 any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
 successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
 refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security fnsrrument
 by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
 Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
       12. Successors and Assigns Bound; Joint and Several Liability; Co--signers. The covenants and agreements
 of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
 provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
 co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
 mortgage. grant and convey that Borrower's interest in Lhe Property under the terms of this Security Instrument; (b)
 is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
 other Borrower may agree to extend, modify, forbear or make any accommodations with regard co the tenns of this
 Security rnstrument or the Note without that Borrower's consent.
       13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
 by mailing it by first dass mail unless applicable law requires use cf another method. The notice shall be directed
 to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
 be given by first class mail lo Lender's address stated herein or any other address Lender designates by notice to
 Borrower. Any notice provided for in this Security Instrument sha.11 be deemed to have been given to Borrower or
 Lender when given a~ provided in this paragraph.
       14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
 that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
 not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
 provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
 instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
 the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
 are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
 remedies provided by law.
       IS. Borrower's Copy. Borrower acknowledges receipt of one confonned copy of the Note and of this
 Security Instrument.
       16. Transfer of the Property or a Beneficial lntere.1t in Borrower. If all or any part of the Property or any
 interest in it is leased for a tenn greater than three (3) years, leased with an option to purchase, sold, or transferred
 (or if a beneficial interesr in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
 prior written consent, Lender may, at its option, require immediate payment in full of all. sums secured by this
 Security Instrument.
       17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
 Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
 for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
 race, color, religion, sex, national origin, handicap, age, or familial status, and (b) Borrower recogn izes as illegal
 and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
 to race, color, religion. sex, national origin, handicap, age or familial status.
       18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
 Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
 in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security

                                                                                                              Page4 of6
Case 5:19-cv-00184-TBR Document 1-2 Filed 11/27/19 Page 5 of 6 PageID #: 12




 Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
 a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
 above and applicable law. The notice will state the name and address of the. new Loan Servicer and the address to
 which payments should be made.
      19. Uniform Federal Non.Judicial Foreclosure. lfa uniform federal non-;judicial foreclosure law applicable
 to foreclosure of this security instrument is enacted, Lender shall have lhe option to foreclose this insrrument in
 accordance with such federal procedure.
      20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
 of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
 storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
 to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
 anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
      Borrower shall promptly give Lender written notice of any investigation, claim. demand, lawsuit or other action
 by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
 environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
 governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
 the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
 environmental law and regulations.
      As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
 by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
 products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or fonnaldchyde, and
 radioactive materials. As used in this paragraph. "environmental law" means federal laws and regulations and laws
 and regulations of the jurisdiction where the Property is located that relate to health , safety or environmental
 protection.                              .
      21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security
 instrument held by Lender and executed or assumed by Borrower, and default under any 01her such security
 instrument shall constitute default hereunder.

     NON-UNIFORM COVENANTS. Borrmver and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
 secured by this instrument, or should any one of the parties named as Borrower die or be declared an incompetent,
 or should any one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make
 an assignment for the benefit of creditor.;, Lender, at its option, with or without notice, may: (a) declare the entire
 amounr unpaid under the note and any indebtedness to Lender herehy secured immt:diately due and payable, (b) for
 1he account of Bonower incur and pay reasonable expenses for repair or maintenance of and take possession of,
 operate or rent the Property, (c) upon application by it and production of this instrumeni, without other evidence and
 wirhour notice of hearing of said appl ication. have a receiver appointed for rhe Property with the usual powers of
 receivers in like cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other
 rights and remedies provided herein or by present or future law.
      23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
 expenses incident to enforcing or comp lying with rhe provisions hereof, (b) any prior liens required by law or a
 competent court to be so paid (c) the debt evidenced by the note and all indebtedness to Lender secured hereby.
 (d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option any other
 indebtedness of Borrower owing to Lender. and (t) any balance to Borrower. At foreclosure or other sale of all or
 any part of the Property, Lender and its agents may bid and purchase as a st.ranger and may pay Lender's share of
 the purchase price by crediting such amount on any debts of Borrower owing to Lender. in the order prescribed
 above.
      24. Borrower agrees that Lender will not be bound by any present or future state laws. (a) providing for
 valuation. appraisal. homestead or exemption of the Property, (b) prohibiting maintenance of an action for a
 deficiency judgment or limiting the amount thereof or the time within which such action may be brought, (c)
 prescribing any other stature of limitations, {d) allowing any right of redemption or possession following any
 foreclosure sale, or (c) lim iting the conditions which Lender may by regulation impose, incl(!ding the interest rate it
 may charge, as a condition of approving a transfer of the Property lo a new Borrower. Borrower expressly waives
 the benefit of any such state law. Borrower hereby relinquishes, waives, and conveys all rights. inchoate or
 consummate, of descent, dower, and curtesy.
      25. Release. Upon termination of this mortgage, after payment in full , the mortgagee. at Borrower's expense.
 shall execute and file or record such instruments of release, satisfaction and termination in proper fonn pursuant to
 the requirements contained in KRS 382.365
      26. Riders lo this Security Instrument. If one or more riders are executed by Borrower and recorded
 together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and



                                                                                                             Page 5 of6
Case 5:19-cv-00184-TBR Document 1-2 Filed 11/27/19 Page 6 of 6 PageID #: 13




shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part of this
Security Instrument [Check applicable box]

         0 Condominium Rider               D Planned Unit Development Rider                    D Other(s) [specify}
     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through 6 of
this Security Instrument and in any rider executed by Borrower and reco ded with this S~curi Instrument
              .                                                                                               ~



          ,                   .                                                      '                    .                              (SEAL]
                                                                                                     nel          Borrower
                                                                               _ _       _ __ _ ______ _ _ _ (SEAL)
                                                                                                                  Borrower
STATE OF KENTUCKY
                                                                                           ACKNOWLEDGMENT
COUNTY OF            McCracken

     Before me,, _ __        {t..!. .::.::.
                                     :z:;l,(==.:;\~
                                             4. :::..._..:.:(<_:: . . : : :1c::~ ~,r.:~~~{=--{~ , a Notary Public in and for the County of
__M
  _c_ C_r_a_c_k_e_n______. personally appe~d                                       Che ryl Fennel. unmarri ed
_ _ _ __ _ __ _ _ __ _ __ _ __ _ _ _ who acknowledged that                                                         she                 executed the
foregoing instrument on the _ _l _S_t_h__ day of                   August                             2 00 2          as     her             free act
and deed.
     WITNESS

{SEAL/
                     my hand and official seal this _ _l_S_t_h__ d,y

                                                                             ~
                                                                               of~: c]Jl/u,c/.b-,
                                                                                      ,                               2002         .



                                                                                           My c:mmission expires.             aLcl/o c/
                                                     PREPARER'S STATEMENT
The form of this instrument was drafted by the Office of the General Counsel of the United Stabl8-f:tet!affinerifof
Agriculture, and the material in the blank spaces in the form was inse ed by or under the d' ection of:

Daniel C. Thoma s, Attorney
                                  (Name)                                                                                      (Signature)
Null,Thomas                & Samsil - P.O. Box 5040, Mayfield KY                                                   42066
                                  (Address)
                                                    RECORDER'S CERTIFICATE
STA TE OF KENTUCKY
COUNTY OF              MARSHALL                        }                ss


I, - -    -       - -- - - - --            -   - -- - - ' Clerk of the County Court for the County aforesaid, do certify that the
foregoing mortgage was on the                                  day of _ _ _ _ _ _ _ - -- - -
lodged for record _ _ at _ _ o'clock _M., whereupon the same, with the foregoing and this certificate, have been
duly recorded in my office.
    Given under my hand this _ _ __ _ __                         day of _ _ _ _ __ _                   -----


                                                                               Clerk of               County Court
                                                                               By _ _ _ __ _ _ _ _ ____, D.C.


                                                                                                                                         Page 6 of6
        Case 5:19-cv-00184-TBR Document 1-3 Filed 11/27/19 Page 1 of 1 PageID #: 14

Form RHS 3550-12                                                                                                                         Fonn Approved
(10-96)                                                    United States Department of Agriculture                                       0MB No. 057!1-0166
                                                                   Rural Housing Service
                                                                                                                        Account#:
                                                  SUBSIDY REPAYMENT AGREEMENT
1.   As required under Section 521 of the Housing Act of 1949 (42 U.S.C. l490a), subsidy received in accordance with Section
502 of the Housing Acr of 1949, is repayable to the Government upon the disposition or nonocoupancy of the security property .
Deferred mortga~e payments are included as subsidy under this agreement.
2. When I fail to occupy or uansfer title to my home, recapture is due. lf I refinance or otherwise pay in full without transfer of
title and continue to occupy the property, the amount of recapture will be calculated t>ut, payment of recapmre can be deferred,
interest free, until the propeny is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated but will
not be released nor 1be promissory note satisfied until the Government is paid in full. In situations where deferment of recaprure is
an option, recapture will be dis.counted 25% if paid in full at time of settlement.
3. Market value at time of irutial subsidy$ so,000.00        less amount of Rural Housin.g Service (RHS) loans $46,200.00     less
amount of any prior liens.$   0          equals my/our original equity $3,aoo.oo        . This amount equals 7.6         % of the
market value as determined by dividing original equity by the mark.et value.

4. If all loans are not subject to recapture, or if aU loans subject to recapture are not being paid,, complete the following fonnula.
Divide the balance of loans subject ro recapture that are being paid by the balance of all open loans. Multiply the result by 100 to
determine the percent of the outstanding balance of open loans being paid.

5.                         months                                          Average interest rate paid
                           loan                                  1.1       2.1     3.1       4.1      5.1                6.1
                           outstandin                1%         2%         3%      4%        5%       6%                7%       >1%
                               0 .       59          .so        .50        .so     .50       .44      .32               .22        .11
                              60 -      119          .50        .50        .50         .49        .42        .31        .21        .11
                             120    - 179            .50        .50        .50         .48        .40        .30        .20        .10
                             180 . 239               .50        .so        .49         .42        .36        .26        .18        .09
                             240 - 299               .50        .50        .46         .38        .33        .24        .17        .09
                             300    -
                                   359               .so        .45        .40         .34        .29        .21        .14        .09
                             360 & up                .47        .40        .36         .31        .26        .19        .13        .09
6.    Calculating Recapture
        Market value (at, the time of transfer or abandonment)
      LESS:
            Prior liens
            RHS balance,
            Reasonable closing costs,
            Principal reduction at note rate,
            Original equity (see paragraph 3), and
            Capital improvements.
      EQUAALS    . .
            pprecianon Val ue. (If th"1s rs
                                         . a posmve
                                                . . va1ue, continue.
                                                               .     )
      TIMES
              Percentage in paragraph 4 (if applicable),
              Percentage in paragrc1ph S, and
              Return on borrower's original equity (100% - percentage in paragraph 3).
      EQUALS
              Value appreciation subject to recapture. Recapture due equals the lesser of this
              figure or the amount of subsidy received.
                                                                                                         Date

                                                                                                               August 15, 2002
                                                                                                         Date


Public reponl11g hurde11 for rhis c0Uec1io11 of informo1im1 is es1ima1ed to o~tragt 5 minutts ptr rt!spunse, including 1h11 time for reviewing instructio,u, searching
t:,(isting data sources. go1heri11c and moinrainmg 1/,e ,Iota 11uded. and Cf/mp/ering 011,J revlewi11s rhe colle.ction of information. Send commenis rtgording 1his
burden t!Slimilte or any miter aspect of this collecrim, of i11jormmirm, inc/11ding s11gges1ions fnr reducirr~ this burdtn, tn U.S. Departmem of Agriculture. Clearon.ce
Olfictr, STOP 7602, J4Q() /,11Japt11c1mce Aveirue. S. W., Washi11gro11, D. C. 20250-76()2. Please DO NOT RETURN this ronn to this address. Forward to the
local USD.'I office 011/y. You are nor required w respond to tllir colltctiu11 c,j i11Jormu1im11111/tst it displays a currently !!a/id 0MB control number.
                                                                                                                                                     GOVERNMENT
                                                                                                                                                       EXHIBIT
                                                                                                                                                             C
             Case 5:19-cv-00184-TBR Document 1-4 Filed 11/27/19 Page 1 of 2 PageID #: 15




                      NO. Il-C-00435                                                              MARSHALL D(STRJCT COUllT
                                                                                                                 DIVISION
                                                                                                                                                          I
                      Asscl ,\cc~nco. I.LC                                                                 JUDOMENT CREDITOR                             !·
                      vs.                    NOT&Ct; Qll Jlll>QMENT LIEN ON JUUL P,,S'rATE.
                                                                                                                 JUDGMENT 1)£BTOR




                                                                                                                                                   I: l
                      1"0:     Chcl')•I F't!~I
                               580 Fem Cir
                               Calvert City f<. Y ·42029-8SS0
                                                                     .........                                                                     i'
                                                                                                                                                   t. !
                                                                                                                                                          f·
                                                                                                                                                          !
                      JUDGMl-:N"r /\MOUNT: $4,241.85. plus posr-Judgmcnt coS(s and intcrci;I al the ralq or IZ%                                    ~:     l
                      per 11n11um from lhe dote or Judemcnt: Ocrober JO. 2014.                                                                     I
                                                                                                                                                   'I
                      THB FILING OF nus 'NOTICE IN THE COUNTY CLERK'S OFFICE BELOW ACTS AS A
                      l,IEN UPON ALL R.l.:.A L !.'.STATE IN THAT COUNTY IN WHICH THE JUDOMENT
                      DBBTOR HAS ANY OWNERSHIP INTEREST.

                                            TQ   If Ill Cl ,,mK Of THE COUNTY STAIJ3D BELOW;
                              1'11rsu;1111 (o KRS 42G.720(c). you shall lmmedia<cly enter (his Notice of Iudgmc:nt Llc:n in
                      lhe Us pcnJ~us n:cord~ 11f yo11r ofliuc. lo nc1 as u llcn upon all real al.ale in )'Nlr Couoiy In wbi~h
                      the abovu JUDGMENT F>EUTOll hu an'y ownership.interest. You sh&II note your c111ry upon
                      the oriainal of thla Notice, ond return II copy theteof lo Uie attomey for .hidi:,neot Creditor whose
                      nmnc Qlld 1ddress ore below.                                                                                                 i·
                                                                                                                                                   !
                      TO: MARSHALL COUNTY CLERIC                                                                                                   1: :'' ..';
                                                                                                                                                   !  '~
                      NOTIC& TO JU f)GM ENT DEBTOR; YOU MAY OE 6NTITL80 TO AJ.J. BXFMPTION                                                         I·
                      UNDER KRS 427.060, Rl.!l'RINTf.0 BEi.OW. IF YOU BELll!VP. YOU ARE ENTITLED TO                                                •:
                      ASSl! RT AN 1:Xl:Ml''l'lON. SEE~ LgQAI. ADVICE.
                                                                                                                                                   I"
                               KltS 4,27 .OISO: ~In oddhion to an)' ox1:mplion orpor¥on,! propar1)', 1.11 lndi'vJdu111 debtor't
                      1133rcseic ln1crcS1, nol tt> ~cced Rvc lhousand dollus (SS,000.00) l.o value: In real or pe-rso1111l
                                                                                                                                                   '·~
                      proparty !hilt such dehwr ora dependcll( ofsueh debtorll.K'8 u II ponnanenl re&~J\C:O In !hi•
                      ,tntc, at in a burhll plot for such debtor or• d.ipc11'dtnt of ,uoh doh   .· tor ls c1Cemp1 £tom sale ullder
                      e..'Cccutlon', iitloc:hn~nt orjudgmcnl, cxccpl lo fortclose a rnortifag1111lvcn £,y thcGWnccofo
                      hon1t5IC1lld or for 11urc:hatt 111om:y duo 1hcn:o11, Thi, oKemptloo rltoll not GJ>PIY lftl)!I deb! or
                      liabillry cxl~ru'il prior 10 rhi: purc:h,u:c or1hc p.ropcni• or lbc; en:cllon or11ic 1mprovemcnts
                      !hereon."
                                                             STATG or KEWTVCKV. COUNTY QI' MARSHALi..                                               ('

1
    :i. $
               fOlt flUNG OfflClR
            1.~m~       Re;c.. foe i              T.•        •lbr,uld,
                                                             .$_.day or
                                                                         ¢:~· ·~· roreao~LJ~
                                                             I. Tim Vorlr, Cl<rt ofli,. Count~ Collff C11r Illa County 111d SIii,

                                                                                      201411 :         elock .
                                                                                                                        wa.s on lho
                                                                                                                   M, lodicd for
.......
Tim Yorli,
           ~~p
             Cletl,
                                                             r«ol\l, wbt"rcllf)Ol'I LIM, ........ tllte ' · ~ ~nd.lh\!_o~l1'1=1~m
                                                             duly tUO"'l'd In aiy u ld o~o 111            D<>Ok .Jstl'lflt~
                                                             Olvca under !II)' "-nd lhi1 ~ . dny er            . lO 14.
lr:1l~                                   .D,C.                        Tlhl~~IUC
                                                                      8Y      ~                                  O.C.




                                                                                                                                      GOVERNMENT
                                                                                                                                        EXHIBIT
                                                                                                                                          D
Case 5:19-cv-00184-TBR Document 1-4 Filed 11/27/19 Page 2 of 2 PageID #: 16




.'                                                                                                                         l
                                                                                                                           i.
                                               C;:;ERTIFICATE                                                              I
             t ccnify rhnl nn .~em2V ~, I~                         • r. lM: copy orlhe nm,goln~ Nociai of
                                                                                                                   :':·. . II
                                                                                                                   ·.'o    I
     Judg1h.:nl l. icn on l{,..ol Bs11nc w:is scn·od ,y fuind-dclivery or peld lir,1-olass U.S. mall \0 1ho la,1
     known uddl'\!~s orL!w .hM11:111u111 l)cb1or, n.~ follow,: Chctyl 1'.:nne.l, S80 Fem Cir, Co.lvcrt Ch,-
     KV 42U29°85SO.
                                                                                                                           I·
                                                                                                                           I

                                                                                                                   i       '
                                                                                                                   I·I '
                                                                                                                   I
                                                                                                                   I
                                                                                                                   t•




     TI1i, ln.'lll'Ullll!Ht Pr1:pored By:
     GR.liENH & COOl'F.lt I.LP
     C:oun~j' /~ I~~

     cn.~fu.
     Ill Joshua A. De Renzo
     D . Charlie W.-(lordon
     Counsel for Pl11Jn1ltr
     2210 Orc-ono Wily; P.O. 80.11-20067
     Loulsvl!le, Kcnm~ky 40250-0067
     (S0l) 49S.6SOO
     pjl.wi,cllYOC5171!2'11w




              D:0$ COMMUlSJCATION CS FROM A DEBT COLLECTOR.
                                                                                            ~l\lijffll\11
                                                                                                                   r
                      Case 5:19-cv-00184-TBR Document 1-5 Filed 11/27/19 Page 1 of 1 PageID #: 17


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            CHERYL FENNEL, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             MARSHALL
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $58,206.83                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

11/27/2019                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:19-cv-00184-TBR Document 1-6 Filed 11/27/19 Page 1 of 4 PageID #: 18




                             United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                  AT OWENSBORO


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Cheryl Fennel, et al.


        TO:     (Name & Address of Defendant)

                CHERYL FENNEL
                587 Fern Circle
                Calvert City, KY 42029

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00184-TBR Document 1-6 Filed 11/27/19 Page 2 of 4 PageID #: 19




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:19-cv-00184-TBR Document 1-6 Filed 11/27/19 Page 3 of 4 PageID #: 20




                             United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                  AT OWENSBORO


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Cheryl Fennel, et al.


        TO:     (Name & Address of Defendant)

                ASSET ACCEPTANCE LLC
                MIDLAND CREDIT MANAGEMENT, INC.
                C/O CANON BUSINESS PROCESS SERVICES
                Registered Agent
                312 SOUTH 4TH STREET
                SUITE 724
                LOUISVILLE, KY 40202

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00184-TBR Document 1-6 Filed 11/27/19 Page 4 of 4 PageID #: 21




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
